 4:18-cr-03022-JMG-CRZ Doc # 107 Filed: 02/02/21 Page 1 of 1 - Page ID # 355




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:18-CR-3022

vs.
                                                          ORDER
SEAN O'NEAL,

                   Defendant.


      This matter is before the Court on correspondence from the defendant
that the Court has filed as a motion for compassionate release (filing 106). For
the reasons explained in the Court's Memorandum and Order of July 7, 2020
(filing 103) and Memorandum and Order of October 19, 2020 (filing 105),


      IT IS ORDERED that the defendant's motion for compassionate
      release (filing 106) is denied.


      Dated this 2nd day of February, 2021.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
